ACCEPTED
                                                                                            04-14-00899-cv
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      5/13/2015 5:28:01 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK
                             No. 04-14-00899-CV
   ___________________________________________________________________
                      IN THE COURT OF APPEALS         FILED IN
                                                4th
                  FOR THE FOURTH DISTRICT OF TEXAS  COURT OF APPEALS
                                                 SAN ANTONIO, TEXAS
   ___________________________________________________________________
                                                       05/13/2015 5:28:01 PM
                                              KEITH E. HOTTLE
 LAURA LETICIA ZEPEDA VASQUEZ, INDIVIDUALLY AND ONClerk
                                                    BEHALF
        OF THE ESTATE OF JOSE ABRAHAM VASQUEZ, JR.,
                                                      Appellant
                                          V.
                    LEGEND NATURAL GAS III L.P., ET AL.,
                                          Appellees
____________________________________________________________________
               On Appeal from the 81st Judicial District Court
                          La Salle County, Texas
                  Trial Court Cause No. 14-07-0019-CVL
____________________________________________________________________

       FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
         TO FILE BRIEF FOR APPELLEE, XTO ENERGY, INC.
____________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

                                 INTRODUCTION

      Appellee, XTO Energy, Inc., files this unopposed motion for extension of

time to file its brief, pursuant to Texas Rules of Appellate Procedure 10.5(b) and

38.7(d), and would show this Court as follows. Appellee’s counsel has conferred

with counsel for Appellant regarding the relief requested in this motion, and

Appellant’s counsel is unopposed to the motion. This is Appellee’s first motion

for an extension of time for the filing of its brief. TEX. R. APP. P. 10.5(b)(1)(D).
                         GROUNDS FOR EXTENSION

      The Court may, under Rule of Appellate Procedure 38.6(d), extend the time

for a party to file its brief. The filing deadline for Appellee’s brief was April 30,

2015, according to this Court’s website.

      Counsel for Appellee sincerely apologizes to this Court for his oversight and

inadvertence that was partly to blame for his not filing a brief for Appellee by this

deadline. Counsel for Appellee received notices from this Court, but through

inadvertence, simply forgot to calendar the briefing deadline in this matter. In

addition, counsel for Appellee has been diligently working on several other matters

with concurrent deadlines, and lacked sufficient time to prepare a brief for filing by

this deadline, as explained further below.

      Appellee respectfully requests that this Court grant it an extension of time of

21 days from the original filing deadline to file its brief in this matter. This would

make Appellee’s brief due to be filed by May 21, 2015, which is next week.

Appellee has received the briefs filed by other similar situated parties in this

matter, and would also note that this Court recently granted an extension to

Appellees, Virtex Operating Co. Inc. and Virtex Holdings, L.L.P., to file their brief

by May 15, 2015.

      In addition, Jose E. Garcia, lead counsel for Appellee, has spent a substantial

part of the briefing period on several other complex matters, including the

following:
                                             2
       preparing for trial and mediation in In Re Jorge Santiago, Jr., et. al. v.
        The Carpenter Co., et al., in the 139th Judicial District Court, Hidalgo
        County, Texas;
       preparing for trial and for five depositions in In Re Regina Rae Trevino,
        et. al.. v. Strike Construction, et. al., in the 398th Judicial District Court
        of Hidalgo County, Texas; and
       preparing for and attending mediation in In Re Lorena Vasquez, et. al. v.
        Costco Wholesale Corp., et. al., in the 332nd Judicial District Court of
        Hidalgo County, Texas.

      As a result of the press of these other pending matters, in all likelihood,

counsel for Appellees would have needed to request an extension of the April 30,

2015 filing deadline in any event. For all of these reasons, good cause exists for the

requested extension.

      The facts in this motion are within the personal knowledge of the attorney

signing this motion. TEX. R. APP. P. 10.2.

                             PRAYER FOR RELIEF

      For the reasons stated above, Appellee XTO Energy, Inc. respectfully

requests that this Court grant it an extension of time to May 21, 2015, to file its

brief in this matter. Counsel for Appellee again apologizes to this Court for his

inadvertence in not filing a brief or requesting an extension to do so sooner.




                                          3
                                    Respectfully submitted,

                                    /s/ Jose E. Garcia
                                    Jose E. Garcia
                                    State Bar No. 07636780
                                    Francisco Rene Villarreal
                                    State Bar No. 00789706
                                    GARCIA & VILLARREAL, PLLC
                                    4311 North McColl Road
                                    McAllen, Texas 78502
                                    956-630-0081
                                    956-630-3631 Facsimile
                                    panchov@gvlaw.net

                                    COUNSEL FOR APPELLEE,
                                    XTO ENERGY, INC.



                    CERTIFICATE OF CONFERENCE

      On May 13, 2015, Appellee’s counsel conferred with counsel for Appellant
who indicated he is unopposed to the relief sought herein.


                                    /s/ Jose E. Garcia
                                    Jose E. Garcia




                                      4
                           CERTIFICATE OF SERVICE

        I certify that a true copy of this document was served via the e-filing system
(if the individual was registered for service) and as shown below on May 13, 2015.
      Jeffrey L. Dorrell
      HANSZEN LAPORTE, L.L.P.                          William A. Abernethy
      11767 Katy Fwy., Ste. 850                        DONNELL ABERNETHY
      Houston, TX 77079                                & KIESCHNICK, P.C.
      Email: jdorrell@hanszenlaporte.com               555 N. Carancahua, Ste. 1700
                                                       Corpus Christi, Texas 78401-0583
      Isaac J. Huron                                   Email: babernathy@dakpc.com
      DAVIS CEDILLO &
      MENDOZA, INC.                                    E. Michael Rodriguez
      McCombs Plaza, Suite 500                         ATLAS HALL &
      755 E. Mulberry Ave.                             RODRIGUEZ, L.L.P.
      San Antonio, Texas 78212                         PO Box 6369
      Email: ihuron@lawdcm.com                         50 W. Morrison Rd., Ste. A
                                                       Brownsville, Texas 78523-6369
      David L. Ortega                                  Email: mrodriguez@atlashall.com
      Richard McNitzky
      NAMAN HOWELL                                     Brian Miller
      SMITH & LEE, PLLC                                VICKERY & WILLIAMS, L.L.P.
      Union Square II                                  Frost Bank Plaza, Suite 1300
      10001 Reunion Place, Suite #600                  802 N. Carancahua St.
      San Antonio, Texas 78216                         Corpus Christi, Texas 78401
      Email: dortega@namanhowell.com                   Email: brian.miller@roystonlaw.com
             rmcnitzky@namanhowell.com




                                           /s/ Jose E. Garcia
                                           Jose E. Garcia




                                             5